Citation Nr: 0824373	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle spasms, to 
include as a result of undiagnosed illness of a Persian Gulf 
veteran. 

2.  Entitlement to service connection for headaches, to 
include as a result of undiagnosed illness of a Persian Gulf 
veteran.

3.  Entitlement to service connection for swollen joints, to 
include as a result of undiagnosed illness of a Persian Gulf 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1971 and September 1990 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied, in pertinent part, service connection 
for headaches, swollen joints, and muscle spasms due to 
undiagnosed illness.  In September 2005, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board remanded this case for additional development in 
May 2006 and October 2007.  

A service connection claim for a right ankle disability also 
was appealed to the Board and remanded; but the RO, via the 
Appeals Management Center (AMC) in Washington, DC, granted 
the claim in April 2007.  This is considered a total grant of 
benefits sought on appeal.  Accordingly, the issue of service 
connection for a right ankle disability is not before the 
Board.  The veteran's service connection claims for a lung 
condition and bleeding gums due to an undiagnosed illness 
were denied by the Board in its October 2007 decision and 
therefore these claims are no longer before the Board.  

The issues have been re-characterized to comport to the 
evidence of record.




FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran.

2.  The veteran's claimed muscle spasms are attributed to a 
diagnosed disease, and the preponderance of the medical 
evidence is against a finding of a relationship between the 
claimed muscle spasms and service.

3.  The veteran's claimed headaches are attributed to a 
diagnosed disease, and the preponderance of the medical 
evidence is against a finding of a relationship between the 
claimed headaches and service. 

4.  The veteran's claimed swollen joints are attributed to a 
diagnosed disease, and the preponderance of the medical 
evidence is against a finding of a relationship between the 
claimed swollen joints and service.


CONCLUSIONS OF LAW

1.  Muscle spasms were not incurred in or aggravated by 
service and are not the result of undiagnosed illness of a 
Persian Gulf veteran. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Headaches were not incurred in or aggravated by service 
and are not the result of undiagnosed illness of a Persian 
Gulf veteran. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Swollen joints were not incurred in or aggravated by 
service and are not the result of undiagnosed illness of a 
Persian Gulf veteran. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in April 2004, May 
2006, and November 2007, all of which were subsequent to the 
initial adjudication.  While notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a May 2004 statement 
of the case (SOC) and supplemental statements of the case 
(SSOCs) dated in March 2005, April 2007, and April 2008, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

Furthermore, the notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the claimed disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




A.  Service Connection for Muscle Spasms and Swollen Joints

The veteran seeks service connection for muscle spasms and 
swollen joints.  At his September 2005 hearing the veteran 
testified that the muscles in his hands, arms, legs, back, 
and shoulder spasm, lock up tight, throb, and ache.  
Likewise, he testified that since he came back from the 
desert in 1990 his hands, knees, shoulders, ankles, and 
elbows swell and are tender.

The record shows complaints related to the veteran's claimed 
muscle spasms and swollen joints.  VA medical records dated 
in August 1992 note that the veteran complained of severely 
aching muscles in his arms and legs.  Likewise, VA medical 
records dated in November 1993 note that the veteran 
complained of muscle pain and swelling in his arms, legs, 
shoulders, and back.  

A VA examination was conducted in December 1994.  The 
examiner noted complaints of swelling and pain in the hands 
and feet and crampy-type pain in the legs, shoulders, and 
arms since returning from Saudi Arabia.  It was noted that 
the veteran's musculoskeletal system had no evidence of 
disease or injury.  The paraspinal muscles in the cervical 
region and trapezius muscle bilaterally revealed marked spasm 
and tenderness with firm palpitation.  The shoulders were 
noted as normal in appearance and had no swelling or 
deformity.  The hands revealed trace swelling bilaterally, 
but no joint swelling.  The knees had no joint swelling, and 
the right ankle revealed moderate swelling while the left 
ankle joint was normal.  The feet showed no evidence of pain 
or swelling and no rigidity or spasm.  The other joints of 
the upper and lower extremity were normal.  Pertinent 
diagnoses of myalgias and arthralgias and degenerative joint 
disease, left hand, were given.  

Arthralgia is defined as pain in a joint and myalgia is 
defined as pain in a muscle.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 152, 1233 (31st ed. 2007).

VA treatment records dated in October 2004 note that the 
veteran had recent magnetic resonance imaging, which revealed 
a bulging disc.
Private medical records dated in May and July 2004 note 
assessments of lumbar radiculitis.  Private medical records 
dated in August 2005 note that the veteran was assessed with 
right carpal tunnel syndrome and cervical and lumbar 
radiculitis.

A VA examination was conducted in December 2007.  The 
veteran's claim file was reviewed.  The examiner noted that 
the veteran reported pain and arthralgias to his bilateral 
ankles, shoulders, elbows, feet, and knees, and described 
myalgias to the major muscles groups of the upper and lower 
extremities and the posterior thoracic area.  Following 
physical examination, it was noted that the veteran's 
cervical spine had paraspinal muscle tenderness and spasm; 
his lumbar spine did not have paraspinal muscle tenderness or 
spasms; the shoulders had right rotator cuff weakness; and 
the elbows and knees had mild fatigue with repetitive 
testing.  1+edema was noted in the lower extremities.  
Assessments of cervical spine degenerative arthritis, lumbar 
spine spondylolisthesis, and multiple joint arthralgia and 
myalgias (unknown etiologies) were given.

Service medical records do not indicate the in-service 
incurrence of muscle spasms or swollen joints.  Service 
medical records dated in November 1967 note that the veteran 
had the excision of foreign bodies from the left forearm, 
which were noted as elliptical skin fragments from tattoos.  
The veteran's separation examination dated in April 1971 
shows that the veteran was treated with winter green ointment 
in October 1967 for a pulled back muscle.  The veteran's 
personnel records show that his periods of service included 
service in the Southwest Asia Theater of operations from 
September 12, 1990 to October 11, 1990.  He is a "Persian 
Gulf veteran" for purposes of 38 C.F.R. § 3.317.

The December 2007 VA examiner specifically opined that it is 
not at least as likely as not that the veteran's diagnoses 
and symptoms, which included a finding of back spasms and the 
veteran's reported joint swelling, are related to an 
undiagnosed illness from service in the Persian Gulf, 
notwithstanding the examiner's attribution of the myalgias 
and arthralgias diagnosed to an unknown etiology.

38 C.F.R. § 3.317(c) specifically notes that compensation 
shall not be paid if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military 
service.

Although the veteran has argued that his claimed muscle spasm 
and swollen joint disabilities are related to an undiagnosed 
illness, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Though the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, namely the December 2007 VA examination report which 
shows that any symptoms of muscle spasms or swollen joints 
that may be a qualifying chronic disability are not the 
result of an undiagnosed illness which became manifest 
following service in the Persian Gulf War.  See 38 C.F.R. § 
3.317.  A competent medical expert makes this opinion and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The preponderance of the medical evidence shows 
that an undiagnosed illness was not incurred during active 
service.  See 38 C.F.R. § 3.317(c).

If, as in this case, there is a diagnosis for the claimed 
disability, it is not an undiagnosed illness and the claim 
will be evaluated under the usual provisions for direct 
service connection.  

Regarding the veteran's claims for service connection for 
muscle spasm and swollen joints on a direct basis, the 
evidence of record does contain current diagnoses related to 
the claimed muscle spasm and swollen joint disabilities; 
multiple joint arthralgias and myalgias.  However, the 
December 2007 VA examiner specifically opined that it is not 
at least as likely as not that the veteran's current 
disabilities of, in pertinent part, cervical spine 
degenerative arthritis, lumbar spine spondylolisthesis, and 
multiple joint arthralgias and myalgias are related to his 
previous military service.  The rationale given for this 
opinion was that there was no documentation evidence in the 
veteran's SMRs of the above diagnoses and symptoms.


The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his claimed muscle spasm 
and swollen joint disabilities are related to service, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492.  The veteran's 
lay assertions have been considered, but they do not outweigh 
the medical evidence of record, namely the December 2007 VA 
examination report which shows that there is no relationship 
between service and the veteran's currently diagnosed muscle 
and joint disabilities.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175.

The preponderance of the evidence is against the claim for 
muscle spasms and swollen joints; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

B.  Service Connection for Headaches

The veteran seeks service connection for headaches.  At his 
September 2005 hearing, the veteran testified that he had 
headaches for the first time in his entire life during 
service in the desert and that since returning he gets daily 
headaches.  

The record shows a number of different current diagnoses 
related to the veteran's claimed headaches.  

A private medical record dated in November 1989 notes that a 
review of the veteran's systems is significant for sinus 
headaches.  

A February 2001 private medical consultation record notes 
complaints of headaches and nasal obstruction and that the 
veteran was a candidate for sinus surgery.

Private medical records dated in May 2004 note an assessment 
of tension-type headaches.

Private medical records dated in July and September 2004 note 
an assessment of tension-type headaches/ice pick 
headaches/atypical headaches.

An October 2004 VA medical record notes that the veteran has 
headaches which the veteran reported to have started during 
the Gulf War.  

Private medical records dated in August 2005 note that the 
veteran was assessed with cervical radiculitis with secondary 
headaches versus tension headaches.

A VA examination was conducted in June 2006.  The examiner 
assessed the veteran with chronic headaches, etiology 
unclear.  

A VA examination was conducted in December 2007.  It notes an 
assessment of muscle contraction headaches.  

Service medical records (SMRs) do not indicate the in-service 
incurrence of headaches.  At his September 2005 hearing the 
veteran testified that he never had headaches before service 
in the Persian Gulf War, however a November 1989 private 
medical record, under "Review of Systems" notes 
"significant for sinus headaches."  

The veteran is a "Persian Gulf veteran" for purposes of 38 
C.F.R. § 3.317.  

Regarding the veteran's claim for headaches on an undiagnosed 
illness basis, because the claimed headache disability has 
been diagnosed numerous times in various ways, to include: 
sinus headaches; tension-type headaches; ice pick headaches; 
atypical headaches; cervical radiculitis with secondary 
headaches versus tension headaches; and muscle contraction 
headaches, the presumption of service connection for an 
undiagnosed illness is not for application.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(ii).  

As there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness.


 In considering the veteran's claims for service connection 
for headaches on a direct basis, the veteran's SMRs do not 
indicate any complaint of, diagnosis of, or treatment for any 
type of headaches in-service.  

Following a physical examination and review of the veteran's 
claims file, the December 2007 VA examiner opined that it is 
not at least as likely as not that the veteran's current 
muscle contraction headache disability is related to his 
previous military service.  The rationale given for this 
opinion was that there was no documentation evidence in the 
veteran's SMRs of the above diagnoses and symptoms.

Although the October 2004 VA medical treatment record notes 
the veteran's report of headaches which began during service, 
the certified registered nurse practitioner did not provide 
an opinion regarding etiology.  A bare transcription of lay 
history is not transformed into medical evidence simply 
because it was transcribed by a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current headaches 
are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's lay 
assertions have been considered, but they do not outweigh the 
medical evidence of record, notably the December 2007 VA 
examination report which shows that there is no relationship 
between the current diagnosed headache disability and 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the claim for 
headaches; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.




ORDER

Entitlement to service connection for muscle spasms, to 
include as a result of undiagnosed illness of a Persian Gulf 
veteran, is denied. 

Entitlement to service connection for headaches, to include 
as a result of undiagnosed illness of a Persian Gulf veteran, 
is denied. 

Entitlement to service connection for swollen joints, to 
include as a result of undiagnosed illness of a Persian Gulf 
veteran, is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


